Title: From Benjamin Franklin to William Strahan, 4 July 1744
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. July 4. 1744
I receiv’d your Favour per Mr. Hall, who arriv’d here about two Weeks since, and from the short Acquaintance I have had with him, I am persuaded he will answer perfectly the Character you had given of him. I make no doubt but his Voyage, tho’ it has been expensive, will prove advantageous to him: I have already made him some Proposals, which he has under Consideration, and as we are like to agree on them, we shall not, I believe, differ on the Article of his Passage Money.
I am much oblig’d to you for your Care and Pains in procuring me the Founding-Tools; tho’ I think, with you, that the Workmen have not been at all bashful in making their Bills. I shall pay a Proportion of the Insurance, &c. to Mr. Read, and send you a Bill of Exchange by the very next Opportunity.
I thank you for Mr. Dobbs’s Piece. I wish that publick-spirited Gentleman may live to enjoy the Satisfaction of hearing that English Ships sail easily thro’ his expected Passage. But tho’ from the Idea this Piece gives me of Capt. Middleton, I don’t much like him, yet I would do him the Justice to read what he has to say for himself, and therefore request you to send me what is publish’d on his Side the Question. I have long wanted a Friend in London whose Judgment I could depend on, to send me from time to time such new Pamphlets as are worth Reading on any Subject (Religious Controversy excepted) for there is no depending on Titles and Advertisements. This Favour I take the Freedom to beg of you, and shall lodge Money in your Hands for that purpose.
We have seldom any News on our Side the Globe that can be entertaining to you on yours. All our Affairs are petit. They have a miniature Resemblance only, of the grand Things of Europe. Our Governments, Parliaments, Wars, Treaties, Expeditions, Factions, &c. tho’ Matters of great and Serious Consequence to us, can seem but Trifles to you. Four Days since our Naval Force receiv’d a terrible Blow. Fifty Sail of the Line destroy’d would scarce be a greater Loss to Britain than that to us: And yet ’twas only a new 20 Gun Ship sunk, and about 100 Men drowned, just as she was going out to Sea on a privateering Voyage against the King’s Enemies. She was overset by a Flaw of Wind, being built too sharp, and too high masted. A Treaty is now holding at Newtown in Lancaster County, a Place 60 Miles west of this City, between the Governments of Virginia, Maryland, and Pennsylvania, on one Side, and the united Five Nations of Indians on the other. I will send you an Account of it when printed, as the Method of doing Business with those Barbarians may perhaps afford you some Amusement.

We have already in our Library Bolton’s and Shaw’s Abridgements of Boyle’s Works. I shall, however, mention to the Directors the Edition of his Works at large; possibly they may think fit to send for it.
Please to remember me affectionately to my old Friend Wigate, to whom I shall write per next Opportunity. I am, Sir, Your most obliged humble Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London